Case 3:14-cr-00175-WHA Document 962-22 Filed 01/10/19 Page 1 of 2




          EXHIBIT V
                               Case 3:14-cr-00175-WHA Document 962-22 Filed 01/10/19 Page 2 of 2
         pAC :F.I C   G,._!i   5.    C::L. E:CTRl C       COMP",NY
                        S.LVERAOC :n-..·1st N         •
                                    'lAPA C• -JNT"1




                 I                                                                                 I
        I
            I
            27                                                             26




                                                                      X   BM 2048




            34                                                              3:,




                                            _ _,,     /
                                                          X !M 1318




                                                                           -----,-- \




                                                                                        \
            10


                       ~•'".,f
                                                                          11
                                                                                        I
                               I ...........,..




CONFIDENTIAL                                                                                PG E-C PUC_00008067
